                                                          Case 2:18-cv-01018-RFB-NJK Document 47 Filed 02/15/19 Page 1 of 3



                                                      1    Rodney S. Woodbury, Esq.
                                                           Nevada Bar No. 7216
                                                      2    WOODBURY LAW
                                                           50 S. Stephanie St., Ste., 201
                                                      3    Henderson, Nevada 89012
                                                           (702) 933-0777
                                                      4    (702) 933-0778
                                                           rod@woodbury-law.com
                                                      5    Attorneys for Defendants
                                                           Clyde and Geneva Perkins Trust R-501,
                                                      6    Kathryn Ann Davis, and The
                                                           Gary D. Stewart and Debra J. Stewart
                                                      7    Revocable Living Trust
                                                      8                                 UNITED STATES DISTRICT COURT
                                                      9                                     DISTRICT OF NEVADA
                                                     10
               (702) 933-0777J Fax (702) 933-0778




                                                     11
                                                            FC Real Estate 3, LLC, an Arizona limited      Case No. 2:18-cv-01018-RFB-NJK
                 50 S. Stephanie Street, Suite 201




                                                            liability company,
                     Henderson, Nevada 89012
WOODBURY LAW




                                                     12
                                                     13                    Plaintiff,

                                                     14     vs.

                                                     15     Clyde K. Perkins and Geneva M. Perkins, as     STIPULATION AND
                                                            Trustees of the Clyde and Geneva Perkins       ORDER ALLOWING
                                                     16     Trust R-501; Jonathan A. Hendricks, as         WOODBURY LAW, LTD.
                                                            Trustee of the John A. Hendricks 1983          TO WITHDRAW ITS
                                                     17     Living Trust; Kathryn Ann Davis; Julia         MOTION TO WITHDRAW AS
                                                            Marie Hutchings; Gary D. Stewart and Debra     ATTORNEYS OF RECORD
                                                     18     J. Stewart, as Trustees of The Gary D.         AND VACATING THE
                                                            Stewart and Debra J. Stewart Living Trust,     HEARING ON THE SAME
                                                     19     dated the 29th day of October, 1997; United
                                                            States Department of the Treasury–Internal
                                                     20     Revenue Service; and DOES I through X,
                                                            inclusive,
                                                     21
                                                                           Defendants.
                                                     22
                                                     23           Plaintiff FC Real Estate 3, LLC (the “Plaintiff”), Defendant United States Department

                                                     24    of the Treasury–Internal Revenue Service (“IRS”), and Defendants The Clyde and Geneva

                                                     25    Perkins Trust R-501, Kathryn Ann Davis and The Gary D. Stewart and Debra J. Stewart

                                                     26    Revocable Living Trust dated the 29th day of October, 1997 (collectively, the “Perkins

                                                     27    Defendants”), by and through their undersigned counsel, and together with Woodbury Law,

                                                     28    Ltd., hereby stipulate and agree to allow Woodbury Law, Ltd. to withdraw its Motion to
                                                          Case 2:18-cv-01018-RFB-NJK Document 47 Filed 02/15/19 Page 2 of 3



                                                      1    Withdraw as Attorneys of Record for the Perkins Defendants (Docket No. 44) (the “Motion”)

                                                      2    and to vacate the hearing on the Motion currently scheduled by the Court for February 19, 2019

                                                      3    at 11:00 a.m. in Courtroom 3A (see Docket No. 45).

                                                      4           Since the filing of the Motion and its service on the Perkins Defendants, the Perkins

                                                      5    Defendants have re-established communication with Woodbury Law, withdrawn their request

                                                      6    to terminate Woodbury Law, Ltd.’s services, and executed and delivered the pending settlement

                                                      7    and release agreement by and among the parties to this action

                                                      8           Accordingly, Plaintiff, the IRS, the Perkins Defendants, and Woodbury Law, Ltd.

                                                      9    respectfully request that the Court accept Woodbury Law’s withdrawal of its Motion and that the

                                                     10    scheduled February 19, 2019 hearing on the Motion be vacated.
               (702) 933-0777J Fax (702) 933-0778




                                                     11           IT IS SO STIPULATED.
                 50 S. Stephanie Street, Suite 201
                     Henderson, Nevada 89012
WOODBURY LAW




                                                     12
                                                     13     Dated: February 14, 2019                        Dated: February 14, 2019
                                                     14
                                                            FENNEMORE CRAIG, P.C.                           DAYLE ELIESON
                                                     15                                                     United States Attorney

                                                     16     /s/ Brenoch Wirthlin                            /s/ Troy Flake
                                                     17
                                                            Brenoch Wirthlin, Esq.                          Troy Flake, Esq.
                                                     18     Nevada Bar No. 10282                            Assistant United States Attorney
                                                            300 South Fourth Street, #1400                  501 Las Vegas Blvd. S., Suite 1100
                                                     19     Las Vegas, Nevada 89101                         Las Vegas, NV 89101
                                                            Attorneys for Plaintiff                         Attorneys for Defendant United States
                                                     20                                                     Department of the Treasury–
                                                     21                                                     Internal Revenue Service

                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                     Page 2 of 3
                                                          Case 2:18-cv-01018-RFB-NJK Document 47 Filed 02/15/19 Page 3 of 3



                                                      1     Dated: February 14, 2019
                                                      2
                                                            WOODBURY LAW, LTD.
                                                      3
                                                            /s/ Rodney S. Woodbury
                                                      4     _______________________________
                                                      5
                                                            Rodney S. Woodbury, Esq.
                                                      6     Nevada Bar No. 7216
                                                            50 S. Stephanie St., Suite 201
                                                      7     Henderson, Nevada 89012
                                                            For itself and as
                                                      8     Attorneys for Defendants
                                                      9     Clyde and Geneva Perkins Trust R-501,
                                                            Kathryn Ann Davis, and The
                                                     10     Gary D. Stewart and Debra J. Stewart
                                                            Revocable Living Trust
               (702) 933-0777J Fax (702) 933-0778




                                                     11
                 50 S. Stephanie Street, Suite 201
                     Henderson, Nevada 89012
WOODBURY LAW




                                                     12
                                                                 IT IS SO ORDERED.
                                                     13
                                                     14          Dated: February 15       , 2019.
                                                                                                      __________________________________
                                                     15
                                                                                                      United States Magistrate Judge
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                    Page 3 of 3
